DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-24 are pending.
Claims 3-18 are withdrawn.
Claim 1 was amended.
Claims 19-24 were added.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broder (US 5664269 A), herein referred to as Broder.
Regarding claim 1, Broder discloses a bedding system comprising a bedding component having a front fabric (first sheet 10 and second sheet 20) and a back fabric (third sheet 30 and fourth sheet 40), the front fabric and back fabric being attached together (see FIG. 2), wherein the front fabric is a unitary sheet comprising a first pattern print (decorative indicia 10c and 20c) 
Regarding claim 2, Broder discloses the bedding component comprises at least one selected from a group consisting of a duvet, a duvet cover, a comforter, a quilt, a blanket, a fitted sheet, a flat sheet, a pillow case and/or a pillow sham (see Col. 3, lines 57-58).
Regarding claim 19, Broder discloses the front and back fabric layers comprise front and rear sides, wherein the prints are printed on the front sides of the front and back fabric layers and wherein the front and back fabric layers are attached together with the rear side of the front fabric layer facing the rear side of the back fabric layer. See FIG. 1 and FIG. 2, front side of the front fabric layers comprise a pattern where back sides of the fabric layers are coupled to face each other.
Regarding claim 20, Broder discloses a first side and a second side, wherein a first half of the first side comprises a first design, a second half of the first side comprises a second design, a first half of the second side comprises a third design, and a second half of the second side comprises a fourth design (see FIG. 2, the top surface and bottom surface of the bed cover comprises two different patterns), wherein the first half of first side and the first half of the second side are opposite one another and the second half of the first side and the second half of the second are 
Regarding claims 21-24, Broder discloses (claim 21) first configuration wherein the first and fourth designs are visible atop the bed with the first design folded over, (claim 22) a second configuration wherein the first and fourth designs are visible atop the bed with the fourth design folded over, (claim 23) a third configuration wherein the second and third designs are visible atop the bed with the second design folded over, or (claim 24) a fourth configuration wherein the second and third designs are visible atop the bed with the third design folded over. Examiner notes the cover can be placed on the bed with any one of the two surfaces facing upwards and any one of the top or bottom halves placed on the top or bottom ends of the bed. Furthermore, since the cover is fabric and therefore flexible, any portion of the cover can be folded to reveal different patterns providing at least four different design configurations.
Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive. 
With regards to claim 1, applicant’s attorney argues that Broder fails to disclose or teach “the front fabric is a unitary sheet” and “the back fabric is a unitary sheet”. Examiner respectfully disagrees. The first and second sheets are coupled such that they form a unitary top surface and the third and fourth sheets are coupled such that they form a unitary bottom surface. The rejection of claims 1 and 2 under 35 U.S.C. §102(a)(1) are therefore maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses duvets, sheets, covers, comforters, quilts, blankets, and pillow cases relevant in scope and structure to the claimed invention. The reference relied upon for the rejections presented above is Broder.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/21/2021